22/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As directed by the amendment filed on 26 May 2020: claim(s) 4 has been amended. Thus, claims 1-20 are presently pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is disclosed,” etc.
The abstract of the disclosure is objected to because “absorbent article is disclosed” is implied language and should be avoided. Applicant is advised to amend “absorbent article is disclosed” to --absorbent article--.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are also objected to under 37 CFR 1.84 for the following reasons: lines, letters, and numbers are not well defined. Numbers and reference characters are not plain and legible for Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the product integrity test" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “outwardly convex transverse channels” in line 2 of the claim. It is unclear whether the limitation is the same outwardly convex transverse channels in claim 5 or a new set of outwardly convex transverse channels.
Claim 15 recites the limitation “a transverse reinforcement channel” in line 2 of the claim. It is unclear whether the limitation is the same transverse reinforcement channel in claim 14 or another transverse reinforcement channel.
Regarding claim 20, it is unclear whether “opposing side walls” in line 3 is the same opposing side walls in claim 17 or another opposing side walls. It is unclear whether “a first portion” in line 3 is the same first portion in claim 17 or another first portion. It is unclear whether “pair of front channels” in line 4 is the same pair of front channels in line 2 or another pair of front channels. It is unclear whether “pair of rear channels” in line 4 is the same pair of rear channels in line 2 or another pair of rear channels. It is unclear whether “pair of front channels” in line 5-6 is the same pair of front channels in line 2, line 4, or another pair of front channels. It is unclear whether “pair of rear channels” in line 6 is the same pair of rear channels in line 2, line 4, or another pair of rear channels. It is unclear whether “the second bottom surface” in line 6 is referring to the second bottom surface in claim 17 or the one in line 5. It is unclear whether “the first bottom surface” in line 7 is referring to the first bottom surface in claim 17 or the one in line 3.
Remaining claims are rejected due to dependency upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 12, the limitation of “a pair of rear channels disposed in the back end region and being disposed transversely inboard of the perimeter channel” is also claimed in claim 10. Claims 10 and 12 are both dependent upon the disposable absorbent article of claim 5. Therefore, claim 12 does not constitute a further limitation.
Regarding claim 13, the limitation of “the pair of rear channels are disposed on opposite sides of a longitudinal axis” is also claimed in claim 11. Claims 11 and 13 are both dependent upon the disposable absorbent article of claim 5. Therefore, claim 13 does not constitute a further limitation.
Regarding claim 16, the limitation of “a transverse reinforcement channel joined to opposite sides of the perimeter channel, wherein the transverse reinforcement channel is disposed between the outwardly convex transverse channels and the rear channels” is also claimed in claim 15. Claims 15 and 16 are both dependent upon the disposable absorbent article of claim 5. Therefore, claim 16 does not constitute a further limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueminami et al. (US 20060276767 A1).
Regarding claim 1, Ueminami discloses a disposable absorbent article ("the absorbent article is a relatively thick disposable sanitary napkin 20"; [0026]) comprising:
a topsheet ("topsheet 38"; [0031]; FIG. 2); 
a backsheet ("backsheet 40"; [0031]; FIG. 2); 
an absorbent core ("absorbent core 42"; [0031]; FIG. 2) disposed between the topsheet and the backsheet ("disposed between the topsheet 38 and the backsheet 40"; [0031]; FIG. 2), and
wherein the absorbent article exhibits a pad peel force of at least about 0.5N, when measured in accordance with the product integrity test (NOTE: since Ueminami’s device comprises of identical structure and elements as Applicant’s claimed invention, Ueminami’s device would inherently exhibit a similar pad peel force of at least about 0.5N).
Alternatively, Ueminami discloses a substantially similar absorbent article with identical channel structure (as discussed below). Therefore, absent evidence proving otherwise, one skilled in the art can reasonably expect that the pad peel force from Ueminami’s device would be substantially the same as the claimed pad peel force of at least about 0.5N. In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 2, Ueminami discloses the absorbent core 42 comprises absorbent fluff pulp ("absorbent core may include any of a wide variety of liquid-absorbent materials commonly used in absorbent articles, such as comminuted wood pulp"; [0066]) and is absent of super absorbent polymer (NOTE: the absence of any mention of super absorbent polymer in Ueminami implies the absence of super absorbent polymer in the absorbent core).
Regarding claim 3, Ueminami discloses the absorbent article has a dry bunch compression value of less than 6.0N (NOTE: since Ueminami’s device comprises of identical structure and elements as Applicant’s claimed invention, Ueminami’s device would inherently exhibit a similar dry bunch compression value of less than 6.0N).
Alternatively, Ueminami discloses a substantially similar absorbent article with identical channel structure (as discussed in the rejection discussions) and absorbent core material (as discussed in claim 2 rejection above). Therefore, absent evidence proving otherwise, one skilled in the art can reasonably expect that the dry bunch compression value from Ueminami would be substantially the same as the claimed dry bunch compression value of less than 6.0N. In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 4, Ueminami discloses the disposable absorbent article of claim 1, further comprising 
a front end region ("front end region 28"; [0028]; FIG. 1), 
	a back end region ("rear end region 30"; [0028]; FIG. 1), and 
	a central region disposed therebetween (" central region 32"; [0028]; FIG. 1), and 
	embossed central channels ("central channels 12"; [0032]; FIG. 1) disposed in the central region ("central channels 12 formed in the central region 32"; [0032]; FIG. 1).
Regarding claim 5, Ueminami discloses the embossed central channels 12 comprise outwardly convex transverse channels ("outwardly convex traverse channels 62"; [0032]: FIG. 1) and outwardly convex longitudinal channels ("outwardly convex longitudinal channels 61"; [0032]; FIG. 1), 
wherein the outwardly convex transverse channels 62 and the outwardly convex longitudinal channels 61 are joined together ("oval channel 60 which includes a pair of outwardly convex longitudinal channels 61 and a pair of outwardly convex traverse channels 62"; [0032]; FIG. 1).
Regarding claim 6, Ueminami discloses a perimeter channel (comprised at least of outwardly convex arc channels 11a/13a and inwardly convex longitudinal channels 63; [0048]; FIG. 1), 
wherein outwardly convex transverse channels are disposed inboard of the perimeter channel (see FIG. 1).
Regarding claim 7, Ueminami discloses the perimeter channel further comprises a pair of inwardly convex longitudinal channels ("inwardly convex longitudinal channels 63"; [0032]; FIG. 1) disposed inboard of the outwardly convex longitudinal channels 61 (see FIG. 1).
Regarding claim 8, Ueminami discloses a pair of front channels ("outwardly convex arc channels 11b"; [0048]; FIG. 1) disposed in the front end region 28 (see FIG. 1) and being disposed transversely inboard of the perimeter channel (see FIG. 1).
Regarding claim 9, Ueminami discloses the pair of front channels are disposed on opposite sides of a longitudinal axis (see FIG. 1).
Regarding claims 10 and 12, Ueminami discloses a pair of rear channels (outwardly convex arc channels 13b; [0048]; FIG. 1) disposed in the back end region 30 (see FIG. 1) and being disposed transversely inboard of the perimeter channel (see FIG. 1).
Regarding claims 11 and 13, Ueminami discloses the pair of rear channels are disposed on opposite sides of a longitudinal axis (see FIG. 1).
Regarding claim 14 and 16, Ueminami discloses a transverse reinforcement channel ("outwardly convex arc like reinforcing element 74 which is formed by the two arc channels 13a and 13b formed in the rear end region 30"; [0048]; FIG. 1) joined to opposite sides of the perimeter channel (see FIG. 1), wherein the transverse reinforcement channel is disposed, at least in part, in the back end region 30 (see FIG. 1).
Regarding claim 15, Ueminami discloses a transverse reinforcement channel ("outwardly convex arc like reinforcing element 74 which is formed by the two arc channels 13a and 13b formed in the rear end region 30"; [0048]; FIG. 1) joined to opposite sides of the perimeter channel (see FIG. 1), 
wherein the transverse reinforcement channel is disposed between the outwardly convex transverse channels and the rear channels (see FIG. 1).
Regarding claim 17, Ueminami discloses each of the embossed central channels comprises opposing sidewalls ("side walls (or channel walls) 83 and 84"; [0055]; FIG. 3), a first portion ("second portion 82"; [0055]; FIG. 2) forming a first bottom surface of the central channel (see FIG. 2), and a second portion ("first portion 81"; [0055]; FIG. 2) forming a second bottom surface of the central channel (see FIG. 2), 
wherein the second bottom surface is subjacent the first bottom surface (see FIG. 2).
Regarding claim 18, Ueminami discloses the second portion 81 is discrete and is surrounded by the first portion 82 (see FIG. 3).
Regarding claim 20, Ueminami discloses a perimeter channel (comprised at least of outwardly convex arc channels 11a/13a and inwardly convex longitudinal channels 63; [0048]; FIG. 1), 
a pair of front channels ("outwardly convex arc channels 11b"; [0048]; FIG. 1), and 
	a pair of rear channels (outwardly convex arc channels 13b; [0048]; FIG. 1), each comprising opposing side walls ("side walls (or channel walls) 83 and 84"; [0055]; FIG. 3), 
	a first portion ("second portion 82"; [0055]; FIG. 2) forming a first bottom surface of the perimeter channel (see FIG. 2), pair of front channels ("outwardly convex arc channels 11b"; [0048]; FIG. 1) and pair of rear channels (outwardly convex arc channels 13b; [0048]; FIG. 1), and 
	a second portion ("first portion 81"; [0055]; FIG. 2) forming a second bottom surface of the perimeter channel (see FIG. 2), pair of front channels and pair of rear channels, 
	wherein the second bottom surface is subjacent the first bottom surface (see FIG. 2).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueminami et al. in view of Harada et al. (US 20120220971 A1).
Regarding claim 19, Ueminami fails to disclose the second portion does not contact either of the sidewalls of the embossed central channels. However, Harada teaches an absorbent article with high and low embossed channels ([0009]) wherein the second portion does not contact either of the sidewalls of the embossed channels (see FIG. 3b). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ueminami’s device such that the second portion does not contact either of the sidewalls of the embossed central channels, as taught by Harada, for the purpose of preventing “leakage of fluid” or improving “a fit feeling” ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant’s disclosure and are cited to further show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781 
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781